This matter having come before the Court on petitions for review of Opinion # 545 of the Advisory Committee on Professional Ethics, and the Court having reviewed the record and having considered the briefs and argument of counsel, and good cause appearing;
It is ORDERED that this matter is summarily remanded to the Advisory Committee on Professional Ethics for a hearing to expand the record with material, in such form as the Committee deems reliable, on the actual extent of any conflict or appearance of conflict between the positions of regional high school board attorney and attorney for a school board in that regional *340district, said material to include testimony from lawyers, school board members, elected and appointed public officials, and others who may have knowledge about the actual practice of attorneys who serve regional school boards and members of that regional district; and it is further
ORDERED that upon developing the expanded record, the Advisory Committee on Professional Ethics shall reconsider the issues presented and shall render its opinion on the merits for this Court’s review, which review shall be had on notice to the parties in the within action.
Jurisdiction is otherwise retained.